 



EXHIBIT 10.35
EMPLOYMENT AGREEMENT
     AGREEMENT by and between Motorola, Inc. (the “Company”), and Edward J.
Zander (the “Executive”) dated as of the 15th day of December 2003, as amended
as of the 19th day of February 2004, the 27th day of July, 2005, the 2nd day of
May, 2006, and the 11th day of May, 2007.
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company and its shareholders to employ
the Executive as the Company’s Chief Executive Officer and to have the Executive
serve as Chairman of the Board;
     WHEREAS, the Company desires to employ the Executive and to enter into an
agreement embodying the terms of such employment; and
     WHEREAS, the Executive desires to enter into this Agreement and to accept
such employment, subject to the terms and provisions of this Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, the Company and the Executive (individually a
“Party” and together the “Parties”) agree as follows:
     1. Effective Date. The “Effective Date” shall mean January 5, 2004.
     2. Employment Period. The Company hereby agrees to employ the Executive,
and the Executive hereby agrees to be employed by the Company, subject to the
terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on the fifth anniversary thereof (the “Initial Term”),
provided that, on the fourth anniversary and each anniversary of the Effective
Date thereafter, the employment period shall be extended by one year unless at
least 30 days prior to such anniversary, the Company or the Executive delivers a
written notice (a “Notice of Non-Renewal”) to the other Party that the
employment period shall not be extended (the Initial Term as so extended, the
“Employment Period”).
     3. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, (A) the Executive shall serve as the Chief Executive Officer, with such
duties and responsibilities as are commensurate with such positions, reporting
directly to the Board, and (B) the Executive’s principal location of employment
shall be at the principal headquarters of the Company; provided, that the
Executive may be required under reasonable business circumstances to travel
outside of such location in connection with performing his duties under this
Agreement. In addition, the Company shall cause the Executive to be elected as
Chairman of the Board as of the Effective Date, and during the Employment
Period, the Executive shall remain on the Board and as Chairman of the Board,
subject to Section 4(g), and shall perform his duties as a director of the
Company conscientiously and faithfully.
          (ii) The Executive agrees that during the Employment Period, he shall
devote substantially all of his business time, energies and talents to serving
as the Company’s





--------------------------------------------------------------------------------



 



Chief Executive Officer and Chairman of the Board, perform his duties
conscientiously and faithfully subject to the lawful directions of the Board,
and in accordance with each of the Company’s corporate governance and ethics
guidelines, conflict of interests policies and code of conduct (collectively,
the “Company Policies”). During the Employment Period, it shall not be a
violation of this Agreement for the Executive, subject to the requirements of
Section 7, to (A) serve on corporate, civic or charitable boards or committees,
provided, that, without the written approval of the Board, the Executive shall
be permitted to serve on no more than one such corporate board, (B) deliver
lectures or fulfill speaking engagements and (C) manage personal investments, so
long as such activities do not interfere with the performance of the Executive’s
responsibilities as the Chief Executive Officer or as Chairman of the Board of
the Company or violate any Company Policies.
          (iii) The Executive acknowledges and agrees that he shall at all times
during his service with the Company be subject to the Motorola Stock Ownership
Requirements, as may be in effect from time to time, which currently require
that the Executive maintain holdings of the Company’s common stock (“Common
Stock”) in an amount at least equal to four times the Executive’s Annual Base
Salary (as defined below). In connection with such requirements, the Executive
shall purchase 75,000 shares of Common Stock on or prior to July 31, 2005,
provided, that, 25,000 of such shares shall be purchased on or prior to July 31,
2004 and another 25,000 of such shares shall be purchased on or prior to
January 31, 2005.
     (b) Compensation.
          (i) Base Salary. During the Employment Period, the Executive shall
receive an annualized base salary (“Annual Base Salary”) of not less than
$1,500,000, payable pursuant to the Company’s normal payroll practices. During
the Employment Period, the current Annual Base Salary shall be reviewed for
increase only at such time as the salaries of senior officers of the Company are
reviewed generally, provided that, the Executive’s first such review shall occur
no earlier than calendar year 2005.
          (ii) Annual Bonus. For each fiscal year completed during the
Employment Period, the Executive shall be eligible to receive an annual cash
bonus (“Annual Bonus”) based upon performance targets that are established by
the Compensation and Leadership Committee of the Board (the “Committee”),
provided that, the Executive’s target Annual Bonus shall be not less than 135%
of his Annual Base Salary (the “Target Bonus”). Payment of the Target Bonus
shall be guaranteed for fiscal year 2004 (the “Guaranteed Bonus”). The Executive
has agreed to defer receipt of the Guaranteed Bonus pursuant to the terms of the
Company’s Management Deferred Compensation Plan until after the Executive’s Date
of Termination (as defined below). However, notwithstanding the immediately
preceding sentence, the Executive shall not be required to defer receipt of the
Guaranteed Bonus beyond the first day on which the deductibility of the
Guaranteed Bonus by the Company is no longer precluded by the provisions of
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
and in no event shall the Executive be required to defer receipt beyond January
1 of the year following the year in which his Date of Termination (as defined
below) occurs.
          (iii) Mid-Range Incentive Plan. For each multi-year period (as
recommended by management and determined by the Committee) completed during the
Employment

-2-



--------------------------------------------------------------------------------



 



Period, the Executive shall be eligible to receive an award (“Mid-Range
Incentive Plan Award”) based upon performance targets that are established by
the Committee, provided that, the Executive’s target Mid-Range Incentive Plan
Award shall be not less than 250% of his Annual Base Salary.
          (iv) Long-Term Incentive Awards. As determined by the Committee, the
Executive shall be eligible for grants of equity compensation awards under the
Company’s long term incentive compensation arrangements in accordance with the
Company’s policies, as in effect from time to time. Except for grants with
respect to fiscal year 2004 as set forth below, all grants of equity
compensation awards shall be made in the discretion of the Committee based upon
performance of the Executive and the Company and the Company’s compensation
philosophy.
     A. 2004 Stock Option. In May 2004, the Executive shall be granted an option
(the “2004 Stock Option”) to purchase a number of shares of common stock of the
Company (the “Common Stock”) for fiscal year 2004 pursuant to the Company’s
Omnibus Incentive Plan of 2003 (the “Incentive Plan”) having an aggregate
Black-Scholes value of $6,250,000. The Black-Scholes value to be calculated
under this Section 3(b)(iv)(A) shall be determined on the 2004 Stock Option
grant date in a manner consistent with the methodology used by Hewitt Associates
for valuing stock options granted to employees of its publicly traded clients
during the year 2003. The 2004 Stock Option shall have a per share exercise
price equal to the closing price of a share of Common Stock on the last trading
day prior to the date of grant as reported in the Wall Street Journal (the “Fair
Market Value”), a ten-year term and a vesting schedule such that the 2004 Stock
Option will become exercisable in four equal annual installments commencing on
the first anniversary of the date of grant, provided that, the Executive remains
in the employ of the Company through each such date. Except as specifically
provided herein, the terms and conditions of the 2004 Stock Option shall be
subject to the terms of the Incentive Plan and the award agreement evidencing
the grant of the 2004 Stock Option, as provided to senior executives of the
Company generally.
     B. 2004 Restricted Stock Units. In May 2004, the Executive shall be granted
an award of a number of restricted stock units (the “Restricted Stock Units”)
based on shares of Common Stock for fiscal year 2004 pursuant to the Incentive
Plan equal to the quotient obtained by dividing (i) $2,000,000 by (ii) the Fair
Market Value on the date of grant. The Restricted Stock Units shall vest 10% on
the first anniversary of the date of grant, 20% on the second anniversary of the
date of grant, 30% on the third anniversary of the date of grant and 40% on the
fourth anniversary of the date of grant, provided that, the Executive remains in
the employ of the Company through each such date. The Executive has agreed to
defer receipt of the settlement of any Restricted Stock Units until the later of
(i) the first day on which the deductibility of the settlement by the Company is
no longer precluded by the provisions of Section 162(m) of the Code, or (ii) the
six-month anniversary of the date of the Executive’s Separation from Service (as
defined in Section 409A(a)(2)(A)(i) of the Code), if deferral to such
anniversary date is required to comply with the provisions of Section 409A of
the Code. Except as specifically provided herein, the terms and conditions of
the Restricted Stock Units shall be subject to the terms of the Incentive Plan
and the award agreement evidencing the grant of the Re-

-3-



--------------------------------------------------------------------------------



 



stricted Stock Units, as provided to senior executives of the Company generally.
Notwithstanding anything in this Section 3(b)(iv)(B) to the contrary, the
Executive shall be entitled to immediate settlement of any outstanding
Restricted Stock Units to the extent such Restricted Stock Units are required to
be included in the Executive’s income pursuant to Section 409A of the Code.
     C. Effective Date Stock Option. On the Effective Date, the Company shall
grant to the Executive a stock option pursuant to the Incentive Plan to purchase
1,350,000 shares of Common Stock (the “Effective Date Stock Option”). The
Effective Date Stock Option shall have a per share exercise price equal to the
Fair Market Value on the Effective Date, a ten-year term and will vest in four
equal annual installments commencing on the first anniversary of the date of
grant, provided that, the Executive remains in the employ of the Company through
each such date. Except as specifically provided herein, the terms and conditions
of the Effective Date Stock Option shall be subject to the terms of the
Incentive Plan and the award agreement evidencing the grant of the Effective
Date Stock Option, as provided to senior executives of the Company generally.
     D. Effective Date Restricted Stock Units. On the Effective Date, the
Company shall grant to the Executive 400,000 Restricted Stock Units under the
Incentive Plan (the “Effective Date Restricted Stock Units”). The restrictions
with respect to the Effective Date Restricted Stock Units shall lapse 50% on the
second anniversary of the Effective Date and the remainder shall lapse on the
fourth anniversary of the Effective Date, provided that, the Executive remains
in the employ of the Company through each such date. The Executive has agreed to
defer receipt of the settlement of any Effective Date Restricted Stock Units
until the later of (i) the first day on which the deductibility of the
settlement by the Company is no longer precluded by the provisions of Section
162(m) of the Code, or (ii) the six-month anniversary of the date of the
Executive’s Separation from Service, if deferral to such anniversary date is
required to comply with the provisions of Section 409A. Except as specifically
provided herein, the terms and conditions of the Effective Date Restricted Stock
Units shall be subject to the terms of the Incentive Plan and the award
agreement evidencing the grant of the Effective Date Restricted Stock Units, as
provided to senior executives of the Company generally. Notwithstanding anything
in this Section 3(b)(iv)(D) to the contrary, the Executive shall be entitled to
immediate settlement of any outstanding Restricted Stock Units to the extent
such Restricted Stock Units are required to be included in the Executive’s
income pursuant to Section 409A of the Code.
          (v) Pension Plans. During the Employment Period, the Executive shall
be eligible for participation in the qualified pension plans, practices,
policies and programs of the Company, as may be in effect from time to time, for
senior executives of the Company generally.
          (vi) Other Benefits. During the Employment Period, the Executive shall
be eligible for participation in the welfare, perquisites, fringe benefit, and
other benefit plans, practices, policies and programs, as may be in effect from
time to time, for senior executives of the Company generally; provided, that,
any severance payments or benefits to be received under any severance benefit
plans, practices, policies and programs shall be offset and

-4-



--------------------------------------------------------------------------------



 




reduced by any severance benefits or payments received under this Agreement. The
fringe benefits and perquisites described in the preceding sentence shall
include: reasonable use of Company aircraft for personal and business purposes
(not less than 100 flight hours annually for personal use); participation in the
Company’s Elected Officer Life Insurance Program; relocation benefits on a
tax-neutral basis (including, but not limited to, providing a suitable,
furnished apartment to the Executive for transition housing for up to
12 months); and, at the level generally provided for the chief executive officer
of the Company, financial planning; an automobile allowance; personal security;
and a home security system.
          (vii) Change in Control Benefits. The Executive shall be eligible for
participation in the Motorola, Inc. Senior Officer Change in Control Severance
Plan or any successor change in control plan or program (the “Change in Control
Plan”), as may be in effect from time to time, for senior executives of the
Company generally. At all times during the Employment Period, the Company will
maintain the Change in Control Plan as in effect on the Effective Date, or
provide the Executive with no less favorable benefits and protection under an
alternative program or arrangement. Additionally, upon a Change in Control (as
defined in the Change in Control Plan), all equity-based awards granted to the
Executive on or after the Effective Date (including, without limitation, the
2004 Stock Option, the Restricted Stock Units, the Effective Date Stock Option
and the Effective Date Restricted Stock Units) shall become fully vested and
exercisable (or, if applicable, all restrictions shall lapse), all performance
goals shall be deemed achieved at target levels, all Performance Stock (as
defined in the Incentive Plan) shall be delivered as promptly as practicable and
all performance units, restricted stock units and other incentive awards shall
be paid out as promptly as practicable; provided, however, that the treatment of
outstanding awards set forth above (referred to herein as “Accelerated
Treatment”) shall not apply if and to the extent that such awards are assumed by
the successor corporation (or parent thereof) or are replaced with awards that
preserve the existing value of such awards at the time of the Change in Control
and provide for subsequent payout in accordance with the same vesting schedule
applicable to the original awards; provided, further, that with respect to any
awards that are assumed or replaced, such assumed or replaced awards shall
provide for the Accelerated Treatment if the Executive is involuntarily
terminated (for a reason other than Cause) or if the Executive quits for Good
Reason within 24 months of the Change in Control; provided, further, that the
Accelerated Treatment shall not apply to any performance-based equity award
granted on or after May 8, 2007, so that the treatment of such award shall be
determined solely under the terms of such award agreement). Notwithstanding the
foregoing, if the Company adopts an equity incentive plan with Change in Control
benefits more generous than the benefits provided in this Section 3(b)(vii) or a
Change in Control severance plan for senior executives generally with more
generous benefits than the Change in Control Plan, the Executive will be
entitled to those more generous benefits to the extent Executive’s awards are
granted under such plan or such Change in Control severance plan is adopted, as
applicable.
          (viii) Expenses. During the Employment Period, the Executive shall be
eligible for prompt reimbursement for business expenses reasonably incurred by
the Executive in accordance with the Company’s policies, as may be in effect
from time to time, for its senior executives generally.

-5-



--------------------------------------------------------------------------------



 



          (ix) Vacation. During the Employment Period, the Executive shall be
eligible for paid vacation in accordance with the Company’s policies, as may be
in effect from time to time, for its senior executives generally.
          (x) Signing Bonus. In connection with the replacement of outstanding
amounts at his current employer that will be forfeited, on the Effective Date,
the Company shall pay to the Executive a lump sum cash payment of $600,000. In
addition, on the Effective Date, the Company shall grant to the Executive the
number of restricted shares of Company Common Stock under the Incentive Plan
(the “Effective Date Restricted Stock”) determined by dividing (a) $1,400,000 by
(b) the per-share fair market value of Company Common Stock as of the close of
market on the Effective Date, rounded up to the nearest whole share. The
restrictions with respect to the Effective Date Restricted Stock shall lapse
100% on the second anniversary of the Effective Date, provided that, the
Executive remains in the employ of the Company through such date. Except as
specifically provided herein, the terms and conditions of the Effective Date
Restricted Stock shall be subject to the terms of the Incentive Plan and the
award agreement evidencing the grant of the Effective Date Restricted Stock, as
provided to senior executives of the Company generally.
     (c) Other Entities. The Executive agrees to serve, without additional
compensation, as an officer and director for each of the Company’s subsidiaries,
partnerships, joint ventures, limited liability companies and other affiliates,
including entities in which the Company has a significant investment
(collectively, the Company and such entities, the “Affiliated Group”), as
determined by the Company. As used in this Agreement, the term “affiliates”
shall include any entity controlled by, controlling, or under common control
with the Company.
     4. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may provide the Executive with
written notice in accordance with Section 9(b) of this Agreement of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30-day period after such receipt, the
Executive shall not have returned to full time performance of the Executive’s
duties. For purposes of this Agreement, “Disability” shall mean the inability of
the Executive to perform his duties with the Company on a full-time basis for
120 consecutive days or for 180 intermittent days in any one-year period as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a licensed physician selected by the Company or its
insurers and reasonably acceptable to the Executive or the Executive’s legal
representative. If the Parties cannot agree on a licensed physician, each Party
shall select a licensed physician and the two physicians shall select a third
who shall be the approved licensed physician for this purpose.
     (b) Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. For purposes of this Agreement, “Cause”
shall mean:

-6-



--------------------------------------------------------------------------------



 



          (i) the Executive’s willful and continued failure to substantially
perform his duties under this Agreement, other than any such failure resulting
from incapacity due to physical or mental illness, which failure has continued
for a period of at least 30 days following delivery to the Executive of a
written demand for substantial performance specifying the manner in which the
Executive has failed to substantially perform; or
          (ii) the Executive’s willful engagement in (A) in any malfeasance,
dishonesty or fraud that is intended to or does result in the Executive’s
substantial personal enrichment or a material detrimental effect on the
Company’s reputation or business; or (B) gross misconduct;
          (iii) the Executive’s indictment for, or plea of guilty or nolo
contendere to (A) a felony in the United States or (B) to a felony outside the
United States, which, regardless of where such felony occurs, the Board
reasonably believes has had or will have a detrimental effect on the Company’s
reputation or business or the Executive’s reputation; or
          (iv) the Executive’s material breach of Section 7 or Section 12 of
this Agreement.
A termination of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board (not including the Executive) at a meeting of
the Board called and held for such purpose (after at least ten days’ written
notice is provided to the Executive and the Executive is given an opportunity,
together with counsel, to be heard before the Board), finding that, in the good
faith opinion of the Board, the Executive is guilty of the conduct described in
one or more of the clauses of Section 4(b) above, and specifying the particulars
thereof in detail.
     (c) Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason if (x) an event or circumstance set forth in the
clauses of this Section 4(c) below shall have occurred and the Executive
provides the Company with written notice thereof within 15 days after the
Executive has knowledge of the occurrence or existence of such event or
circumstance, which notice shall specifically identify the event or circumstance
that the Executive believes constitutes Good Reason, (y) the Company fails to
correct the circumstance or event so identified within 30 days after the receipt
of such notice, and (z) the Executive resigns within 90 days after the date of
delivery of the notice referred to in clause (x) above. For purposes of this
Agreement, “Good Reason” shall mean, in the absence of the Executive’s written
consent (and except in consequence of a prior termination of the Executive’s
employment), the occurrence of any of the following:
          (i) a reduction by the Company in the Executive’s Annual Base Salary
or a reduction in the Executive’s Target Bonus as a percentage of the
Executive’s Annual Base Salary; or
          (ii) a material reduction in the aggregate level of employee benefits
made available to the Executive when compared to the benefits made available to
the Executive

-7-



--------------------------------------------------------------------------------



 




at any time during the Employment Period, unless such reduction is applicable to
senior executives of the Company generally; or
          (iii) the failure of the Executive to be appointed as Chief Executive
Officer or Chairman of the Board or, except as required by applicable law or
regulation, his removal from either of such positions (other than pursuant to
Section 4(g) or pursuant to a termination of the Executive’s employment for
death, Disability or Cause); or
          (iv) the failure of the Company to elect or reelect the Executive to
the Board; or
          (v) a material diminution in the Executive’s duties or
responsibilities (other than as required by applicable law or regulation or as a
result of the Executive’s physical or mental incapacity which impairs his
ability to materially perform his duties or responsibilities as confirmed by a
doctor reasonably acceptable to the Executive or his representative and such
diminution lasts only for so long as such doctor determines such incapacity
impairs the Executive’s ability to materially perform his duties or
responsibilities) as Chief Executive Officer of the Company; or
          (vi) except as required by applicable law or regulation, a material
change in the Executive’s reporting relationship so that the Executive no longer
reports solely to the Board in his position as Chief Executive Officer; or
          (vii) the Company requiring the Executive’s principal location of
employment to be at any office or location more than 35 miles from the principal
headquarters of the Company (other than to the extent agreed to or requested by
the Executive).
     (d) Voluntary Termination. The Executive may voluntarily terminate his
employment without Good Reason (other than due to death, Disability or
retirement), and such termination shall not be deemed to be a breach of this
Agreement.
     (e) Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other Party hereto given in accordance with Section 9(b) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.
     (f) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the

-8-



--------------------------------------------------------------------------------



 



date of receipt of the Notice of Termination or any later date specified therein
within 30 days of such notice, as the case may be, (ii) if the Executive’s
employment is terminated by the Company other than for Cause or Disability, or
if the Executive voluntarily resigns without Good Reason, the date on which the
terminating Party notifies the other Party of such termination, (iii) if the
Executive’s employment is terminated by reason of death, the date of death of
the Executive, (iv) if the Executive’s employment is terminated by the Company
due to Disability, the Disability Effective Date, or (v) if the Executive’s
employment is terminated by the Executive or the Company as a result of a Notice
of Non-Renewal, the end of the applicable Employment Period.
     (g) Resignation from All Positions. Notwithstanding any other provision of
this Agreement, upon the termination of the Executive’s employment for any
reason, unless otherwise requested by the Board, the Executive shall immediately
resign as of the Date of Termination from all positions that he holds or has
ever held with the Company and any other member of the Affiliated Group (and
with any other entities with respect to which the Company has requested the
Executive to perform services), including, without limitation, the Board and all
boards of directors of any member of the Affiliated Group. The Executive hereby
agrees to execute any and all documentation to effectuate such resignations upon
request by the Company, but he shall be treated for all purposes as having so
resigned upon termination of his employment, regardless of when or whether he
executes any such documentation.
     5. Obligations of the Company upon Termination. (a) Good Reason; Other Than
for Cause. If, during the Employment Period, (1) the Company shall terminate the
Executive’s employment other than for Cause, death or Disability, or (2) the
Executive shall terminate employment for Good Reason:
          (i) the Company shall pay to the Executive in a lump sum in cash
within 30 days (except as specifically provided in Section 5(a)(i)(A)(3)) after
the Date of Termination the aggregate of the following amounts; provided that,
part or all of such lump sum payment shall be deferred until the six-month
anniversary of the date of the Executive’s Separation from Service, if deferral
to such anniversary date is required to comply with the provisions of
Section 409A of the Code:
     A. the sum of (1) the Executive’s Annual Base Salary and any accrued
vacation pay through the Date of Termination, (2) the Executive’s business
expenses that are reimbursable pursuant to Section 3(b)(viii) but have not been
reimbursed by the Company as of the Date of Termination, and (3) the Executive’s
Annual Bonus for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs if such bonus has been determined but not paid as
of the Date of Termination (at the time such Annual Bonus would otherwise have
been paid); and
     B. the amount equal to the product of (x) two and (y) the sum of (I) the
Executive’s Annual Base Salary and (II) the Target Bonus; and
          (ii) for two years after the Executive’s Date of Termination (the
“Continuation Period”), the Company shall continue medical and life insurance
benefits to the Executive and, if applicable, the Executive’s family at least
equal to those that would have been pro-

-9-



--------------------------------------------------------------------------------



 




vided to them in accordance with the plans, programs, practices and policies of
the Company if the Executive’s employment had not been terminated; provided,
that the Executive continues to make all required contributions; provided,
however, that, if the Executive becomes re-employed with another employer and is
eligible to receive substantially equivalent health or life insurance benefits
under another employer-provided plan, the health benefits or life insurance
described herein, whichever is applicable, shall no longer be provided by the
Company; and
          (iii) the 2004 Stock Option, the Effective Date Stock Option, the
Restricted Stock Units, the Effective Date Restricted Stock Units, the Effective
Date Restricted Stock and all other outstanding equity-based awards granted to
the Executive on or after the Effective Date, (other than any performance-based
equity award granted on or after May 8, 2007, the treatment of which shall be
determined under the terms of such award agreement), shall continue to vest and,
with respect to stock options and other awards that are not immediately
exercisable, become exercisable pursuant to their respective terms on the
applicable scheduled vesting dates, so long as the Executive complies with the
provisions of Section 7 of this Agreement and any other applicable provisions of
the applicable award agreement and the Incentive Plan (other than continued
service). Subject to the immediately preceding sentence, all such awards, (other
than any performance-based equity award granted on or after May 8, 2007, the
treatment of which shall be determined under the terms of such award agreement),
shall remain exercisable by the Executive following vesting until the earlier of
(A) eighteen months following the later to occur of (x) the applicable vesting
date of such award or (y) the Executive’s Date of Termination or (B) the
expiration of the scheduled term of such award, as applicable; and
          (iv) to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement (other than any
severance plan, program, policy or practice or contract or agreement) of the
Company and its affiliates (such amounts and benefits, the “Other Benefits”) in
accordance with the terms and normal procedures of each such plan, program,
policy or practice, based on accrued benefits through the Date of Termination.
Except with respect to payments and benefits under Sections 5(a)(i)(A)(1),
5(a)(i)(A)(2) and 5(a)(iv), all payments and benefits to be provided under this
Section 5(a) shall be subject to the Executive’s execution and non-revocation of
a release substantially in the form attached hereto as Exhibit A.
     (b) Cause; Other than for Good Reason. If the Executive’s employment shall
be terminated for Cause or the Executive terminates his employment without Good
Reason during the Employment Period, or the Executive’s employment terminates by
reason of either Party providing to the other Party a Notice of Non-Renewal,
this Agreement shall terminate without further obligations to the Executive
other than the obligation to pay or provide to the Executive an amount equal to
the amount set forth in clauses (1), (2) and (3) of Section 5(a)(i)(A) above,
and the timely payment or provision of the Other Benefits, in each case to the
extent theretofore unpaid, and provide to the Executive the opportunity to
continue to exercise outstanding equity awards, granted on or after the
Effective Date, to the extent vested on the date of such termination, pursuant
to the provisions of the applicable award agreement.

-10-



--------------------------------------------------------------------------------



 



     (c) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than the obligation to pay or provide to the Executive’s
beneficiaries an amount equal to the amount set forth in clauses (1), (2) and
(3) of Section 5(a)(i)(A) above, the vesting of each stock option (other than
any performance-based equity award granted on or after May 8, 2007, the
treatment of which shall be determined under the terms of such award agreement),
restricted share and restricted stock unit award that is outstanding as of the
Date of Termination and continued exercisability of each stock option by the
Executive’s beneficiaries until the earlier of (i) one year after the Date of
Termination or (ii) the end of the scheduled term of such option (the “Stock
Benefits”).
     (d) Disability. If the Executive’s employment is terminated by reason of
the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than the
obligation to pay or provide to the Executive an amount equal to the amount set
forth in clauses (1), (2) and (3) of Section 5(a)(i)(A) above, the provision of
the Stock Benefits and the timely payment or provision of Other Benefits,
including any applicable disability benefits.
     6. Full Settlement. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and such
amounts shall not be reduced as a result of a mitigation duty whether or not the
Executive obtains other employment. To the extent permitted by applicable law,
the Company shall pay directly to the Executive all reasonable legal fees and
expenses reasonably incurred by the Executive in connection with the negotiation
and preparation of this Agreement, subject to a maximum of $50,000, and the
Company shall reimburse the Executive for all legal costs and expenses
reasonably incurred (and documented in invoices) in connection with any dispute
under this Agreement, so long as the Executive prevails in such dispute on at
least one material issue. In addition, the Company shall indemnify and hold the
Executive, harmless on an after-tax basis, for any income tax, and all other
applicable taxes imposed as a result of the Company’s payment of any legal fees
contemplated herein in connection with the preparation and negotiation of this
Agreement.
     7. Covenants.
     (a) Confidential Information. The Executive shall hold in a fiduciary
capacity for benefit of the Affiliated Group, all secret or confidential
information, knowledge or data relating to the Affiliated Group and its
businesses (including, without limitation, any proprietary and not publicly
available information concerning any processes, methods, trade secrets, research
or secret data, costs, names of users or purchasers of their respective products
or services, business methods, operating procedures or programs or methods of
promotion and sale) that the Executive obtains during the Executive’s employment
by the Affiliated Group that is not public knowledge (other than as a result of
the Executive’s violation of this Section 7(a)) (“Confidential Information”).
The Executive shall not communicate, divulge or disseminate Confidential
Information at any time during or after the Executive’s employment with the
Affiliated Group, except with prior written consent of the Company, or as
otherwise required by law or legal process or as such disclosure or use may be
required in the course of the Executive performing his duties and
responsibilities as the Chief Executive Officer and Chairman of the Board of the
Company.

-11-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing provisions, if the Executive is required to
disclose any such confidential or proprietary information pursuant to applicable
law or a subpoena or court order, the Executive shall promptly notify the
Company in writing of any such requirement so that the Company or the
appropriate member of the Affiliated Group may seek an appropriate protective
order or other appropriate remedy or waive compliance with the provisions
hereof. The Executive shall reasonably cooperate with the Affiliated Group to
obtain such a protective order or other remedy. If such order or other remedy is
not obtained prior to the time the Executive is required to make the disclosure,
or the Company waives compliance with the provisions hereof, the Executive shall
disclose only that portion of the confidential or proprietary information which
he is advised by counsel in writing (either his or the Company’s) that he is
legally required to so disclose. Upon his termination of employment with the
Company for any reason, the Executive shall promptly return to the Company, all
records, files, memoranda, correspondence, notebooks, notes, reports, customer
lists, drawings, plans, documents, and other documents and the like relating to
the business of the Affiliated Group or containing any trade secrets relating to
the Affiliated Group or that the Executive uses, prepares or comes into contact
with during the course of the Executive’s employment with the Company, and all
keys, credit cards and passes, and such materials shall remain the sole property
of the Company and/or the Affiliated Group, as applicable. For purposes of the
preceding sentence, the term “trade secrets” shall have the meaning ascribed to
it under the Illinois Trade Secrets Act or, if such act is repealed, the Uniform
Trade Secrets Act (on which the Illinois Trade Secrets Act is based). The
Executive agrees to represent in writing to the Company upon termination of
employment that he has complied with the foregoing provisions.
     (b) Non-Recruitment of Affiliated Group Employees. The Executive shall not,
at any time during the Restricted Period (as defined in this Section 7(b)),
without the prior written consent of the Company, directly or indirectly,
solicit, recruit, or employ (whether as an employee, officer, agent, consultant
or independent contractor) any person who is or was at any time during the
120 days prior to Executive’s termination of employment, an employee,
representative, officer or director of any member of the Affiliated Group and
who possesses confidential information of the Affiliated Group. Further, during
the Restricted Period, the Executive shall not take any action that could
reasonably be expected to have the effect of directly encouraging or inducing
any person to cease their relationship with any member of the Affiliated Group
for any reason, except for terminations of employment in the ordinary course of
business. This Section 7(b) shall not apply to (i) recruitment of employees for
the Affiliated Group, (ii) the Executive’s personal administrative staff who
perform secretarial-type functions or (iii) the hiring of any person (in the
absence of a solicitation or recruitment by the Executive) unless (A) the person
was one of the Executive’s direct reports, (B) the Executive had material or
frequent contact with such person in furtherance of the performance of the
duties of such person or the Executive, or (C) the Executive, prior to the Date
of Termination, actively participated in the recruitment or hiring of such
person at the Company other than merely approving any of the terms of such
person’s employment. Additionally, a general employment advertisement by an
entity of which the Executive is a part will not constitute solicitation or
recruitment. The “Restricted Period” shall mean the period of the Executive’s
employment with the Company and its subsidiaries through the second anniversary
of the Date of Termination for any reason.
     (c) No Competition — Solicitation of Business. During the Restricted
Period, the Executive shall not, either directly or indirectly, compete with the
business of the Company

-12-



--------------------------------------------------------------------------------



 



by (i) becoming an officer, agent, employee, partner or director of any other
corporation, partnership or other entity, or otherwise render services to or
assist or hold an interest (except as a less than 3-percent shareholder of a
publicly traded corporation or as a less than 5-percent shareholder of a
corporation that is not publicly traded) in any Competitive Business (as defined
below), or (ii) soliciting, servicing, or accepting the business of (A) any
active customer of any member of the Affiliated Group, or (B) any person or
entity who is or was at any time during the previous twelve months a customer of
any member of the Affiliated Group, provided that such business is competitive
with any significant business of any member of the Affiliated Group.
“Competitive Business” shall mean any person or entity (including any joint
venture, partnership, firm, corporation, or limited liability company) that
engages in any principal or significant business of the Company or any of its
subsidiaries as of the Date of Termination for any reason (or any material or
significant business being actively pursued as of the Date of Termination that
the Company or any of its subsidiaries enter during the Restricted Period).
     (d) Assistance. The Executive agrees that during and after his employment
by the Company, the Executive will assist the Affiliated Group in the defense of
any claims, or potential claims that may be made or threatened to be made
against any member of the Affiliated Group in any action, suit or proceeding,
whether civil, criminal, administrative, investigative or otherwise (a
“Proceeding”), and will assist the Affiliated Group in the prosecution of any
claims that may be made by any member of the Affiliated Group in any Proceeding,
to the extent that such claims may relate to the Executive’s employment or the
period of the Executive’s employment by the Company. The Executive agrees,
unless precluded by law, to promptly inform the Company if the Executive is
asked to participate (or otherwise become involved) in any Proceeding involving
such claims or potential claims. The Executive also agrees, unless precluded by
law, to promptly inform the Company if the Executive is asked to assist in any
investigation (whether governmental or otherwise) of any member of the
Affiliated Group (or their actions), regardless of whether a lawsuit has then
been filed against any member of the Affiliated Group with respect to such
investigation. The Company agrees to reimburse the Executive for all of the
Executive’s reasonable out-of-pocket expenses associated with such assistance,
including travel expenses and any attorneys’ fees and shall pay a reasonable per
diem fee for the Executive’s service. In addition, the Executive agrees to
provide such services as are reasonably requested by the Company to assist any
successor to the Executive in the transition of duties and responsibilities to
such successor. Any services or assistance contemplated in this Section 7(d)
shall be at mutually agreed to and convenient times.
     (e) Remedies. The Executive acknowledges and agrees that the terms of
Section 7: (i) are reasonable in geographic and temporal scope, (ii) are
necessary to protect legitimate proprietary and business interests of the
Company in, inter alia, near permanent customer relationships and confidential
information. The Executive further acknowledges and agrees that in addition to
all other remedies at law and/or equity, (x) the Executive’s breach of the
provisions of Section 7 will cause the Company irreparable harm, which cannot be
adequately compensated by money damages, and (y) if the Company elects to
prevent the Executive from breaching such provisions by obtaining an injunction
against the Executive, there is a reasonable probability of the Company’s
eventual success on the merits. The Executive consents and agrees that if the
Executive commits any such breach or threatens to commit any breach, the Company
shall be entitled to temporary and permanent injunctive relief from a court of
competent jurisdiction, in addition to, and not in lieu of, such other remedies
as may be available to the Company for such

-13-



--------------------------------------------------------------------------------



 



breach, including the recovery of money damages. The Parties further acknowledge
and agree that the provisions of Section 7(a) below are accurate and necessary
because (A) this Agreement is entered into in the State of Illinois, (B) as of
the Effective Date, Illinois will have a substantial relationship to the Parties
and to this transaction, (C) as of the Effective Date, Illinois will be the
headquarters state of the Company, which has operations nationwide and has a
compelling interest in having its employees treated uniformly within the United
States, (D) the use of Illinois law provides certainty to the Parties in any
covenant litigation in the United States, and (E) enforcement of the provision
of this Section 7 would not violate any fundamental public policy of Illinois or
any other jurisdiction. If any of the provisions of Section 7 are determined to
be wholly or partially unenforceable, the Executive hereby agrees that this
Agreement or any provision hereof may be reformed so that it is enforceable to
the maximum extent permitted by law. If any of the provisions of this Section 7
are determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Company’s right
to enforce any such covenant in any other jurisdiction.
     (f) The covenants in this Section 7 apply in the countries in which
Executive has physically been present performing work for the Company at any
time during the two years preceding termination of his employment.
     8. Successors. (a) This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.
     (b) The Company shall cause any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all or a
substantial portion of its business and/or assets to assume expressly and agree
to perform this Agreement immediately upon such succession in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place. As used in this Agreement, “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
     9. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without reference to
principles of conflict of laws. The Parties hereto irrevocably agree to submit
to the jurisdiction and venue of the courts of the State of Illinois, in any
action or proceeding brought with respect to or in connection with this
Agreement. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the Parties hereto or their
respective successors and legal representatives.
     (b) All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other Party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

-14-



--------------------------------------------------------------------------------



 



If to the Executive:
At the most recent address on file for the Executive at the Company.
With a copy to:
Larry Sonsini, Esq.
John Aguirre, Esq.
Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304
If to the Company:
Motorola, Inc.
1303 East Algonquin Road
Schaumberg, IL 60196
Attention: General Counsel
With a copy to:
Michael S. Katzke, Esq.
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
or to such other address as either Party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
     (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     (d) Notwithstanding any other provision of this Agreement, the Company may
withhold from any amounts payable or benefits provided under this Agreement any
Federal, state, and local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.
     (e) Subject to the provisions of Section 4(c), the Executive’s or the
Company’s failure to insist upon strict compliance with any provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.
     (f) From and after the Effective Date, this Agreement shall supersede any
other employment agreement or understanding between the Parties, provided that,
notwithstanding any other provision of this Agreement to the contrary, in the
event of a Change in Control (as

-15-



--------------------------------------------------------------------------------



 



defined in the Change in Control Plan), the Change in Control Plan shall
supersede this Agreement; provided, that, the provisions in Section 3(b)(vii)
will continue to apply.
     (g) The Company may not issue a press release or otherwise publicly
disclose the Executive’s employment or potential employment with the Company
without Executive’s consent as to the content and timing of such disclosure,
which approval shall not be unreasonably withheld.
     10. Director’s and Officer’s Insurance. The Company shall provide the
Executive with reasonable Director’s and Officer’s insurance coverage that is at
least as favorable as the coverage provided to other directors and officers of
the Company. Such insurance coverage shall continue in effect both during the
Employment Period and, while potential liability exists, thereafter.
     11. Indemnification. The Company shall indemnify the Executive and hold him
harmless to the fullest extent permitted by law and under the by-laws of the
Company against, and in respect to, any and all actions, suits, proceedings,
claims, demands, judgments, costs, expenses (including reasonable attorney
fees), losses and damages resulting from the Executive’s good faith performance
of his duties and obligations with the Company.
     12. Representations. The Executive hereby represents and warrants to the
Company that the Executive is not party to any contract, understanding,
agreement or policy, whether or not written, with his current employer (or any
other previous employer) or otherwise, that would be breached by the Executive’s
entering into, or performing services under, this Agreement. The Executive
further represents that he has disclosed to the Company in writing all material
threatened, pending, or actual claims that are unresolved and still outstanding
as of the Effective Date, in each case, against the Executive of which he is
aware, if any, as a result of his employment with his current employer (or any
other previous employer) or his membership on any boards of directors. Executive
agrees that he has not, will not and cannot rely on any representations not
expressly made herein and the only consideration for signing this Employment
Agreement are the terms stated herein and no other promises or representations
of any kind have been made by any person or entity whatsoever to cause him to
sign this Employment Agreement.

-16-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

                  /s/ Edward J. Zander                   EXECUTIVE    
 
                MOTOROLA, INC.    
 
           
 
  By:   /s/ Samuel C. Scott III                       Name: Samuel C. Scott III
        Chair, Compensation & Leadership Committee    

-17-



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Release
     (a) In consideration for the payment of the severance described in the
Executive employment agreement with the Company (the “Employment Agreement”),
dated as of [ ], the Executive for himself, and for his heirs, administrators,
representatives, executors, successors and assigns (collectively “Releasers”)
does hereby irrevocably and unconditionally release, acquit and forever
discharge the Company, its subsidiaries, affiliates and divisions and their
respective, current and former, trustees, officers, directors, partners,
shareholders, agents, employees, consultants, independent contractors and
representatives, including without limitation all persons acting by, through
under or in concert with any of them (collectively, “Releasees”), and each of
them from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, remedies, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs) of any nature whatsoever, known or unknown, whether
in law or equity and whether arising under federal, state or local law and in
particular including any claim for discrimination based upon race, color,
ethnicity, sex, age (including the Age Discrimination in Employment Act of
1967), national origin, religion, disability, or any other unlawful criterion or
circumstance, which the Executive and Releasers had, now have, or may have in
the future against each or any of the Releasees, including under the Illinois
Law Against Discrimination (collectively “Executive/Releaser Actions”) from the
beginning of the world until the date hereof.
     (b) The Executive acknowledges that: (i) this entire Release is written in
a manner calculated to be understood by him; (ii) he has been advised to consult
with an attorney before executing this Release; (iii) he was given a period of
twenty-one days within which to consider this Release; and (iv) to the extent he
executes this Release before the expiration of the twenty-one day period, he
does so knowingly and voluntarily and only after consulting his attorney. The
Executive shall have the right to cancel and revoke this Release by delivering
notice to the Company pursuant to the notice provision of Section 9 of the
Employment Agreement prior to the expiration of the seven-day period following
the date hereof, and the severance benefits under the Employment Agreement shall
not become effective, and no payments or benefits shall be made or provided
thereunder, until the day after the expiration of such seven-day period (the
“Revocation Date”). Upon such revocation, this Release and the severance
provisions of the Employment Agreement shall be null and void and of no further
force or effect.
     (c) Notwithstanding anything herein to the contrary, the sole matters to
which the Release do not apply are: (i) the Executive’s rights of
indemnification and directors and officers liability insurance coverage to which
he was entitled immediately prior to ___with regard to his service as an officer
of the Company; (ii) the Executive’s rights under any tax-qualified pension or
claims for accrued vested benefits or rights under any other employee benefit
plan, policy or arrangement (whether tax-qualified or not) maintained by the
Company or under COBRA; or (iii) the Executive’s rights under Section 5 of the
Employment Agreement which is intended to survive termination of employment.
     (d) This Release is the complete understanding between the Executive and
the Company in respect of the subject matter of this Release and supersedes all
prior agreements relating





--------------------------------------------------------------------------------



 



to the same subject matter. The Executive has not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release.
     (e) In the event that any provision of this Release should be held to be
invalid or unenforceable, each and all of the other provisions of this Release
shall remain in full force and effect. If any provision of this Release is found
to be invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law.
     (f) This Release shall be governed by and construed in accordance with the
laws of the State of Illinois, without reference to principles of conflict of
laws.
     (g) This Release inures to the benefit of the Company and its successors
and assigns.

     
 
   
 
  EXECUTIVE

-2-